DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Witzenburg (U.S. Patent 3,051,459) in view of Tozawa et al. (U.S. Patent Application Publication 2013/0049477).
	Witzenburg discloses a rotary tiller having a frame (19, 22, for example), a handlebar (Figure 1, for example), rotatable cylindrical drum (10) and tines (27).  A motor (12) and transmission (14, 15, for example) are disposed within the drum (Figure 1, for example) to rotate the drum.  Witzenburg does not include wheels.  Tozawa teaches two wheels (24) operable for positioning in a tilling position (Figure 5, for example) and a substrate engaging position (Figure 8, for example).  While a transport position is not specifically shown, it is clear that, with the wheels in the ground engaging position, by rotating the handlebar (4) downward, the tiller would be placed into the claimed transport position (see additional discussion in the ‘Response to Arguments’ section, below).  It would have been obvious to one of ordinary skill at the time of the invention to have configured Witzenburg with the transport wheels of Tozawa in order to more easily move the device, as is well known in the art.

	Regarding the configuration of the tine hood, including the configurations in new claims 10 and 11, it would have been obvious to one of ordinary skill at the time of the invention to have used any known configuration and relative dimensions best suited to a particular application and/or safety of the apparatus.
	Witzenburg includes a controller (29) on the handlebar.
	Each of Witzenburg and Tozawa include electric motors.  Tozawa incudes a battery (21, 22).  It would have been obvious to one of ordinary skill at the time of the invention to have configured Witzenburg with a battery in order to eliminate an external cord, as exemplified by Tozawa and well known in the art.
	Regarding claims 8 and 9, the examiner takes Official notice that internal combustion engines on portable tillers are well known.  There is no patentable distinction with respect to a broad power unit recitation for powering a tiller, since these are commonly known alternatives.  It would have been obvious to one of ordinary skill at the time of the invention to have used an internal combustion engine in order to power the tiller as desired.  Given inclusion of an internal combustion engine, coupling a fuel tank to the frame would be inherent since the engine for powering the tiller would be unusable without a fuel source on the tilling implement.

Claims 2, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Witzenburg and Tozawa, as applied above, and further in view of Lynch (U.S. Patent 1,045,863).
.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09 August 2021 have been fully considered but they moot in view of the new grounds of rejection.  With respect to Tozawa, when the wheels are on the substrate (see phantom lines 24 in Figure 1), rotating the handle of the tiller downward (clockwise in Figure 1) would move from a position in which the tines are supported by a substrate into a transport position in which the tines are raised above the substrate.  Because the wheels are denoted as “carrier wheels,” this action is deemed to be inherent for transporting the tiller.  Combined with the position in which the tines are fully supported by the ground and the wheels in the retracted position (Figure 2, for example), all new recitations added to claim 1 are met.
Regarding the arguments directed to these new recitations, the examiner maintains that adding transport wheels to a device is well within ordinary skill and taught by many references associated with substrate working implements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 6,823,947 and 4,191,259 teach tillers having wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671